ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:
This case returns to us on remand from the Supreme Court of the United States. The Supreme Court vacated this court’s judgment in the Roberto Moreno-Gonzalez and Leonardo Nunez-Virraizabal cases and remanded for further consideration in light of Cuellar v. United States, — U.S. -, 128 S.Ct. 1994, 170 L.Ed.2d 942 (2008). United States v. Garcia-Jaimes, 484 F.3d 1311 (11th Cir.2007), vacated sub nom. Moreno-Gonzalez v. United States, — U.S.-, 128 S.Ct. 2901, 171 L.Ed.2d 839 (2008) and Nunez-Virraizabal v. United States, — U.S.-, 128 S.Ct. 2901, 171 L.Ed.2d 839 (2008).
The parties have filed supplemental briefs following remand, and agree that only the convictions on Count 26 are at issue. Accordingly, we now vacate Roberto’s and Leonardo’s convictions on Count 26, and vacate Roberto’s and Leonardo’s sentences, and remand their eases to the United States District Court for the Northern District of Georgia for further consideration and further proceedings consistent with the opinion of the Supreme Court in Cuellar.
We reinstate the vacation of Roberto’s gun conviction and affirm all convictions other than Roberto’s gun conviction and Roberto’s and Leonardo’s Count 26 convictions for reasons stated in our prior opinion.
AFFIRMED IN PART; VACATED IN PART; VACATED AND REMANDED IN PART.